Exhibit 10.15



EMPLOYMENT AGREEMENT
AGREEMENT (the “Agreement”), dated and entered into as of January 24, 2011,
between Aspen Insurance U.S. Services Inc., a Delaware corporation, (the
“Company”), and Emil Issavi (the “Executive”).
WHEREAS, the Executive and the Company wish to enter into a written agreement
setting forth the terms and conditions of the Executive’s employment with the
Company;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Executive hereby agree as follows:
1.Term.
(a)    The Company shall employ the Executive, and the Executive shall serve the
Company, on the terms and subject to the conditions set forth in this Agreement,
commencing on a date no later than January 24, 2011, mutually satisfactory to
the Company and the Executive (the “Effective Date”) and, unless sooner
terminated pursuant to paragraph 7, continuing until the date that is the one
year anniversary of the Effective Date (the “Term of Employment”).
(b)    The Term of Employment shall be extended automatically for one additional
year on the last day before the expiration of the Term of Employment and for one
additional year on each anniversary thereafter until either party gives written
notice to the other party of its intention not to extend this Agreement. Such
notice must be given at least 90 days before the then applicable extension date.
2.    Position and Duties.
(a)    Positions, Duties, and Responsibilities. The Executive shall serve as the
Head of Casualty Reinsurance of the Company and shall use his best efforts,
skill and abilities to promote the interests of the Company, and to faithfully
and diligently perform such duties and responsibilities as are customarily
assigned to that position, and such other duties and responsibilities as may
from time to time be assigned to him by the Chief Executive Officer (the “CEO”)
of Aspen Insurance Holdings Limited (“AIHL”) or by such other member of senior
management as shall be designated by the CEO.
(b)    Time and Attention. Excluding any periods of vacation and sick leave to
which the Executive is entitled, the Executive shall devote substantially all of
his attention and time during normal working hours to the business and affairs
of the Company and its affiliates. It shall not be considered a violation of the
foregoing, however, for the Executive to (i) serve on boards and committees of,
and otherwise participate in, corporate, industry, educational, religious,
civic, or charitable activities or (ii) make and attend to passive personal
investments in such form as will not require any material time or attention to
the operations thereof during




--------------------------------------------------------------------------------



normal working time and will not violate the provisions of paragraph 11 hereof,
so long as such activities in clauses (i) and (ii) do not materially interfere
with the performance of the Executive’s responsibilities as an employee of the
Company and to the Company in accordance with this Agreement or violate
paragraph 11 of this Agreement.
(c)    Licenses, etc. If requested by the CEO or his designee, the Executive
shall take such industry tests or obtain such industry licenses as shall be
necessary or appropriate to his carrying out the functions contemplated hereby.
3.    Compensation. Except as otherwise expressly set forth below, the
Executive’s compensation shall be determined by, and in the sole discretion of,
the CEO.
(a)    Annual Base Salary. The Executive shall receive an annual base salary of
not less than four hundred thousand dollars ($400,000) during the Term of
Employment (the annual base salary in effect from time to time being referred to
as “Annual Base Salary”). The Annual Base Salary shall be payable in accordance
with the Company’s regular payroll practice for senior officers of the Company,
as in effect from time to time. The Annual Base Salary shall be reviewed from
time to time, and, in the sole discretion of the CEO, may be adjusted but may
not be decreased below four hundred thousand ($400,000) per annum.
(b)    Annual Bonus Plan. The Executive will participate in the Company’s
discretionary bonus arrangements. The Executive’s bonus potential will be one
hundred percent (100%) of salary with potential to exceed this target based on
agreed group performance targets. This potential is a target amount and actual
bonus payments will be dependent upon the Company’s overall results each year
and the performance of his team’s results. All bonuses are discretionary and at
the approval of The Compensation Committee. Bonuses, if earned, shall be payable
at the time such bonuses are normally paid but not later than March 15th of the
calendar year following the last day of the calendar year in which the bonus is
earned.
(c)    Inclusive Nature of Compensation. The compensation provided for in this
Section 3 shall be inclusive of any and all fees and other compensation to which
the Executive may at any time be entitled as an officer or director of the
Company or any other subsidiaries of AIHL or any of the affiliates of the
Company.
4.    Employee Benefits; Fringe Benefits. During the Term of Employment,
(a)    to the extent not duplicative of the specific benefits provided herein,
the Executive shall be eligible to participate in all incentive compensation,
retirement, and deferred compensation plans, policies and arrangements that are
provided generally to other senior officers of the Company at a level (in terms
of the amount and types of benefits and incentive compensation that the
Executive has the opportunity to receive and the terms thereof) determined in
the sole discretion of the CEO;
(b)    the Executive and, as applicable, the Executive’s covered dependents
shall be eligible to participate in all of the Company’s health and welfare
benefit plans (within the meaning of Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended);

2
        



--------------------------------------------------------------------------------



(c)    the Executive shall be entitled to receive fringe benefits and to
participate in all employee benefit plans provided for senior executives of the
Company (which will include but not be limited to supplemental life insurance
and supplemental long term disability, the cost or expense of which shall not be
charged to Executive, which are comparable to the parallel benefits which the
Executive informed the Company he has from his immediate prior employer), and
shall be entitled to avail himself of paid holidays, as determined from time to
time by the Company; and
(d)    the Executive shall be entitled to not less than twenty-four (24) days of
Paid Time Off per calendar year subject to the Company’s applicable vacation
policy.
5.    Insurance on Executive. The Executive hereby grants the Company the right
to obtain insurance on the Executive’s life for the benefit of the Company in
such amount as the Company shall deem necessary. The Executive agrees to execute
all necessary documents and to submit to a physical in connection therewith. The
cost or expense of such insurance shall not be charged to the Executive.
6.    Expenses. The Executive shall be reimbursed by the Company for reasonable
and necessary business expenses actually incurred in rendering the services
provided for hereunder, payable in accordance with customary Company practice,
after the Executive presents written expense statements or such other supporting
information as the Company may customarily require of its executives for
reimbursement of such expenses. Any expense reimbursements shall be made
promptly, but in any event on or before December 31 of the calendar year
following the calendar year in which the Executive incurs the related expense.
Any reimbursement in one calendar year shall not affect the amount that may be
reimbursed in any other calendar year and a reimbursement (or right thereto) may
not be exchanged or liquidated for another benefit or payment.
7.    Termination of Employment.
(a)    Death or Disability. The Term of Employment shall terminate upon the
Executive’s death. The Company shall be entitled to terminate the Executive’s
employment and, accordingly, the Term of Employment, because of the Executive’s
Disability. For purposes of this Agreement, the Executive shall be deemed to
have a Disability if the Executive is entitled to long-term disability benefits
under the Company’s long-term disability plan or policy, as the case may be, as
in effect on the Date of Termination (as that term is defined in subparagraph
7(e)(ii) below) or if no plan or policy is maintained and the Executive is
unable to perform his duty hereunder for 180 consecutive days.
(b)    By the Company.
(i)    The Company may terminate the Executive’s employment and the Term of
Employment, without Cause by delivering to the Executive written Notice of
Termination (as that term is defined in subparagraph 7(d)(i) below), or for
Cause by delivering to the Executive a written Notice of Termination.

3
        



--------------------------------------------------------------------------------



(ii)    For purposes of this Agreement, “Cause” means: (A) the Executive’s
willful misconduct that is materially injurious to the Company or any of its
affiliates; (B) the Executive’s intentional failure to act subject to and in
accordance with any proper and lawful specific material direction of the CEO or
his designee or the Board of Directors of the Company which breach is not
promptly cured by the Executive within sixty (60) days after receipt of written
notice of such breach; (C) the Executive’s having been convicted of, or entered
a plea of nolo contendere to, a crime that constitutes a felony under the laws
of the United States or any State; (D) the Executive’s willful and knowing
violation of any applicable federal or state law governing the Company’s
business or of any applicable rules or regulations promulgated by any regulatory
body, the violation of which shall either disqualify the Executive from
employment or association with the Company as an executive or have a material
adverse effect on the Company’s business; provided, however, that any such
violation shall not constitute “cause” if it results from action taken by the
Executive in accordance with instructions from the CEO or his designee or the
Board of Directors of the Company or upon the advice of internal or outside
counsel to the Company; or (E) the intentional breach by the Executive of any
written covenant or agreement with the Company or any of their affiliates not to
disclose any information pertaining to the Company or any of its affiliates or
not to compete or otherwise interfere with the Company or any of its affiliates.
(c)    By Executive for Good Reason.
(i)    The Executive may terminate the Executive’s employment and the Term of
Employment for Good Reason by delivering to the Company written Notice of
Termination if the Company does not promptly cure the grounds stated in such
notice within 60 days of its receipt thereof.
(ii)    For purposes of this Agreement, “Good Reason” means the occurrence of
any of the following without the written consent of the Executive, unless the
Company properly cures any such occurrence after the requisite notice: (i) a
material diminution in the Executive’s responsibilities, duties, authority or
title provided for in this Employment Agreement at the Effective Date; (ii) a
material reduction in Executive’s Annual Base Salary; or (iii) a material breach
by either the Company of any of its respective other obligations contained in
this Employment Agreement; or (iv) the Company requires the Executive to
relocate more than two hundred (200) miles from the Executive’s current office.
Any occurrence of Good Reason shall be deemed waived by the Executive unless the
Executive provides written notice of the event giving rise to Good Reason within
one hundred and twenty (120) days of the initial existence of such event.
(d)    By Consolidation or Reorganization; Change in Control.
(i)    If the employment of the Executive hereunder shall be terminated solely
by reason of the liquidation of any affiliate for the purposes of consolidation
or reorganization or as part of any arrangement for the consolidation of the
undertaking of such affiliate not involving liquidation (in each case, other
than a “Change in Control”, as defined below) and the Executive shall be offered
employment with the consolidated or reorganized company on the same terms as

4
        



--------------------------------------------------------------------------------



the terms of this Agreement, the Executive shall have no claim against the
Company or any affiliate in respect of the termination of his employment by the
Company.
(ii)    If the employment of the Executive hereunder shall be terminated by the
Company without Cause or by the Executive with Good Reason within the six-month
period prior to a Change in Control or within the two-year period after a Change
in Control, in addition to the benefits provided in Section 8(a), the Executive
shall be entitled to the additional following benefits:  all share options and
other equity-based awards held by the Executive in the Company (or any
replacement share options and other Equity-based awards held by the Executive in
an acquiring company following the Change in Control) shall immediately vest and
be exercisable in accordance with their terms (i) in the case of any remaining
share options in the Company, shall be subject to the same treatment as any
other share options of the Company on a Change of Control, provided that any
performance conditions relating to those options shall be deemed to have been
satisfied in full, (ii) in the case of share options in the Company which are
rolled over in to options of an acquiring company on a Change of Control, any
performance conditions relating to those options shall be deemed to have been
satisfied in full and they shall remain exercisable for the remainder of their
term, and (iii) in the case of RSU’s, performance shares or other equity awards
any performance conditions relation to those awards shall be deemed to have been
satisfied in full and they shall be immediately distributed to the Executive;
For purposes of this Agreement, “Change in Control” shall have the same meaning
as under the Aspen Insurance Holdings 2003 Share Incentive Plan as in effect as
of the date hereof.
(e)    Termination Procedures.
(i)    Notice of Termination. Any purported termination of the Executive’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination from one party hereto to the other party hereto in
accordance with the notice provisions contained in subparagraph 14(b) hereof.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
that indicates the specific termination provision in this Agreement relied upon
and sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.
(ii)    Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean the date specified in the Notice of Termination or the
date of the Executive’s death so long as such date constitutes a “separation
from service” as that term is defined in Section 409A of the Internal Revenue
Code of 1986, as amended, and any related regulations promulgated thereunder
(“Section 409A”); provided, however, that the date of termination in case of a
termination by the Executive for Good Reason may not be earlier than 90 days
after the receipt of the Notice of Termination by the Company.
(iii)    No Waiver. The failure to set forth any fact or circumstance in a
Notice of Termination shall not constitute a waiver of the right to assert such
fact or circumstance in an attempt to enforce any right under or provision of
this Agreement.

5
        



--------------------------------------------------------------------------------



8.    Obligations of the Company upon Termination.
(a)    Post-Employment Benefits. If the Executive’s employment is terminated by
the Company for any reason other than Cause, death or Disability or by the
Executive for Good Reason after the requisite notice and failure of the Company
to promptly cure the written grounds underlying the “Good Reason”,
(iii)    the Company shall pay or provide to the Executive in cash, no later
than twenty (20) business days after the normal payment date for each, (a) any
portion of the Executive’s earned but unpaid Annual Base Salary to the date of
termination, (b) any earned but unpaid prior year Annual Bonus, (c) any other
earned but unpaid equity and/or incentive awards, (d) a payment reflecting
accrued but unused vacation days (subject to the limitation in subparagraph
4(d)), and (e) any unreimbursed business expenses subject to paragraph 6
(collectively the “Accrued Obligations”); and
(iv)    the Company shall pay to the Executive within twenty (20) business days
a lump sum equal to one hundred percent (100%) the Executive’s then Annual Base
Salary; and
(v)    the Company shall pay to the Executive within twenty (20) business days a
lump sum equal to the lesser of (i) the Executive’s then current annual bonus
potential as determined in accordance with clause 3(b), or (ii) the average
actual annual bonus paid to the Executive for the three (3) years preceding the
year in which the Date of Termination occurs.
(b)    Termination by the Company for Cause or the Executive Without Good
Reason. If the Executive’s employment is terminated by the Company for Cause or
by the Executive without Good Reason, the Company shall pay to the Executive in
cash within twenty (20) business days after the normal payment date for each the
following amounts the Accrued Obligations as defined in clause 8(a)(i) above.
(c)    Termination due to death or Disability. If the Executive’s employment is
terminated due to death or Disability, the Company shall pay to the Executive
(or to the Executive’s estate or personal representative, in the case of the
Executive’s death) in cash (i) on the normal payment date for each Accrued
Obligation (as defined in clause 8(a)(i) above) and (ii) on the normal payment
date for a prorated annual bonus based on the actual annual bonus earned for the
year in which the Date of Termination occurs, prorated based on the fraction of
the year the Executive was employed. After making such payment(s), the Company
shall have no further obligations under this Agreement.
(d)    Six-Month Delay. Notwithstanding any provision herein to the contrary, if
the Executive is a “specified employee” within the meaning of Section 409A on
the Date of Termination and the right to any payment as a result of the
Executive’s separation from service provides for the “deferral of compensation”
within the meaning of Section 409A, then all such payments (other than payments
qualifying as a short-term deferral under Treasury Regulation § 1.409A-1(b)(4),
or treated as not providing for a deferral of compensation under the separation

6
        



--------------------------------------------------------------------------------



pay provisions of Treasury Regulation § 1.409A-1(b)(9)(iii) or §
1.409A-1(b)(9)(v)) shall not be made or commence during the period beginning on
the Date of Termination and ending on the date that is six months following the
Date of Termination or, if earlier, on the date of the Executive’s death, if the
earlier making of such payment would result in tax penalties being imposed on
the Executive under Section 409A. The amount of any payment that would otherwise
be paid to the Executive during this period shall instead be paid to the
Executive on the first business day following the date that is six months
following the Date of Termination or, if earlier, the date of the Executive’s
death.
9.    Release. Notwithstanding any provision herein to the contrary, the Company
will require that, prior to payment of any amount or provision of any benefit
under paragraph 8 of this Agreement (other than an Accrued Obligation or due to
the Executive’s death), the Executive shall within sixty (60) days following the
Date of Termination have executed with all periods of revocation expired a
complete release of the Company and their affiliates and related parties in such
form as is reasonably required by the Company.
10.    Non-Exclusivity of Rights. Except as otherwise provided in this
Agreement, nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any plan, program, policy or practice
provided by the Company or any of its affiliated companies for which the
Executive may qualify (other than severance policies). Vested benefits and other
amounts that the Executive is otherwise entitled to receive under any other
plan, program, policy, or practice of, or any contract or agreement with, the
Company or any of its affiliated companies on or after the Date of Termination
shall be payable in accordance with the terms of each such plan, program,
policy, practice, contract, or agreement, as the case may be, except as
expressly modified by this Agreement.
11.    Confidential Information; and Non-Solicitation.
(a)    Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge, trade secrets, methods, know-how or data relating to the Company and
their businesses or acquisition prospects (including the compensation and other
terms of employment of their employees) that the Executive obtained or obtains
during the Executive’s employment by the Company and that is not and does not
become generally known to the public (other than as a result of the Executive’s
violation of this paragraph 11) (“Confidential Information”). Except as may be
required and appropriate in connection with carrying out his duties under this
Agreement, the Executive shall not communicate, divulge, or disseminate any
material Confidential Information at any time during or after the Executive’s
employment with the Company, except with the prior written consent of the
Company or as otherwise required by law or legal process; provided, however,
that if so required, the Executive will provide the Company with reasonable
notice to contest such disclosure.
(b)    Non-Solicitation of Employees. The Executive recognizes that he may
possess confidential information about other employees of the Company relating
to their education, experience, skills, abilities, compensation and benefits,
and inter-personal relationships with suppliers to and customers of the Company.
The Executive recognizes that the information he will

7
        



--------------------------------------------------------------------------------



possess about these other employees may not be generally known, may be of
substantial value to the Company in developing its respective businesses and in
securing and retaining customers, and may be acquired by him because of his
business position with the Company. The Executive agrees that, for a period of
one year following the termination of the Executive’s employment if he is
entitled to severance payments pursuant to subparagraph 8(a), he will not,
directly or indirectly, initiate any action to solicit or recruit or hire anyone
who is then an employee of the Company for the purpose of being employed by him
or by any business, individual, partnership, firm, corporation or other entity
on whose behalf he is acting as an agent, representative or employee and that he
will not convey any such confidential information or trade secrets about other
employees of the Company to any other person except within the scope of the
Executive’s duties hereunder.
(c)    Non-Interference with Customers. The Executive agrees that, for a period
of one year following the termination of the Executive’s employment if he is
entitled to severance payments pursuant to subparagraph 8(a), he will not
interfere with any business relationship between the Company and any of its
customers.
(d)    Remedies; Severability.
(i)    The Executive acknowledges that his skills and position in the insurance
industry are unique and if the Executive shall breach or threaten to breach any
provision of subparagraphs 11(a) through (c), the damages to the Company may be
substantial, although difficult to ascertain, and money damages will not afford
the Company an adequate remedy. Therefore, if the provisions of subparagraphs
11(a) through (c) are violated, in whole or in part, the Company shall be
entitled to specific performance and injunctive relief (without having to post
any bond), without prejudice to other remedies the Company may have at law or in
equity.
(ii)    If any term or provision of this paragraph 11, or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this paragraph 11, or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each term and
provision of this paragraph 11 shall be valid and enforceable to the fullest
extent permitted by law. Moreover, if a court of competent jurisdiction deems
any provision hereof to be too broad in time, scope, or area, it is expressly
agreed that such provision shall be reformed to the maximum degree that would
not render it unenforceable.
12.    Assignment. This is a personal services agreement and the Executive may
not assign this Agreement to any third party. The Company may assign this
Agreement and the benefits hereunder without the consent of the Executive,
without being relieved of any liability hereunder, to one of its direct or
indirect “affiliates” or “associates” as those terms are defined in Rule 405 of
the Rules and Regulations promulgated under the Securities Act of 1933. The
Company may assign this Agreement and the benefits hereunder to any entity
(corporate or other) into which the Company or the business of the Company may
be merged, consolidated or transferred but nothing contained herein shall
release the Company of any of its obligations hereunder.

8
        



--------------------------------------------------------------------------------



13.    Arbitration. Except for matters covered under paragraph 11, in the event
of any dispute or difference between the Company and the Executive with respect
to the subject matter of this Agreement and the enforcement of rights hereunder,
either the Executive or the Company may, by written notice to the other, require
such dispute or difference to be submitted to arbitration. The arbitrator or
arbitrators shall be selected by agreement of the parties or, if they cannot
agree on an arbitrator or arbitrators within 30 days after the date arbitration
is required by either party, then the arbitrator or arbitrators shall be
selected by the American Arbitration Association (the “AAA”) upon the
application of the Executive or the Company. The determination reached in such
arbitration shall be final and binding on both parties. Execution of the
determination by such arbitrator may be sought in any court of competent
jurisdiction. The arbitrators shall not be bound by judicial formalities and may
abstain from following the strict rules of evidence and shall interpret this
Agreement as an honorable engagement and not merely as a legal obligation.
Unless otherwise agreed by the parties, any such arbitration shall take place in
Stamford, Connecticut.
14.    Miscellaneous.
(a)    Governing Law and Captions. This Agreement shall be governed by, and
construed in accordance with, the laws of Connecticut without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.
(b)    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery or by facsimile (provided
confirmation of receipt of such facsimile is received) to the other party or by
registered or certified mail, return receipt requested, postage prepaid, or by
Federal Express or other nationally-recognized overnight courier that requires
signatures of recipients upon delivery and provides tracking services, addressed
as follows:
If to the Executive:


[Address intentionally omitted]




If to the Company:


Chief Executive Officer
Aspen Insurance Holdings Ltd
100 Leadenhall Street
London EC3A 3DD
ENGLAND


or to such other address as either party furnishes to the other in writing in
accordance with this subparagraph 14(b). Notices and communications shall be
effective when actually received by the addressee.

9
        



--------------------------------------------------------------------------------



(a)    Amendment. This Agreement may not be amended or modified except by a
written agreement executed by the parties hereto.
(b)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
(c)    Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local, and foreign taxes that are required to be withheld by applicable
laws or regulations. All cash amounts required to be paid hereunder shall be
paid in United States dollars. Except as otherwise specifically provided herein,
the Executive shall be responsible for all federal, state and local taxes on all
compensation and benefits provided hereunder.
(d)    Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.
(e)    Entire Understanding. The Executive and the Company acknowledge that this
Agreement supersedes and terminates any other severance and employment
agreements between the Executive and the Company or any Company affiliates. This
Agreement may be executed in several counterparts, each of which shall be deemed
an original, and said counterparts shall constitute but one and the same
instrument.
(f)    Rights and Benefits Unsecured. The rights and benefits of the Executive
under this Agreement may not be anticipated, assigned, alienated, or subject to
attachment, garnishment, levy, execution, or other legal or equitable process
except as required by law. Any attempts by the Executive to anticipate,
alienate, assign, sell, transfer, pledge or encumber the same shall be void.
Payments hereunder shall not be considered assets of the Executive in the event
of insolvency or bankruptcy.
(g)    Noncontravention. The Company represents that the Company is not
prevented from entering into, or performing this Agreement by the terms of any
law, order, rule or regulation, its by-laws or declaration of trust, or any
agreement to which it is a party, other than which would not have a material
adverse effect on the Company’s ability to enter into or perform this Agreement.
(h)    Paragraph and Subparagraph Headings. The paragraph and subparagraph
headings in this Agreement are for convenience of reference only; they form no
part of this Agreement and shall not affect its interpretation.

10
        



--------------------------------------------------------------------------------



(i)    Section 409A Compliance. This Agreement is intended to meet the
requirements of Section 409A, and shall be interpreted and construed consistent
with that intent.

11
        



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of the Board, the Company has caused this
Agreement to be executed, all as of the day and year first above written.




ASPEN INSURANCE U.S. SERVICES INC.




By:    /s/ Mike Cain                
Name: Mike Cain
Title: General Counsel




Emil Issavi




/s/ Emil Issavi                    
                        


Countersigned, but not in an employing capacity, by:


ASPEN INSURANCE HOLDINGS LIMITED




By:     /s/ Chris O’Kane            
Name: Chris O’Kane
Title: Chief Executive Officer

12
        

